Order entered January 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01623-CV

                             LIFE PARTNERS, INC., Appellant

                                               V.

                            HELEN Z. MCDERMOTT, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-02966

                                           ORDER
       The Court has before it appellant’s December 21, 2012 unopposed motion to extend time

for filing appellant’s brief and other briefing deadlines. The Court GRANTS the motion and

ORDERS that appellant file its brief by January 22, 2013, that appellee file her brief by

February 25, 2013, and that appellant file any reply brief by March 18, 2013.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE